On Pétition for Rehearing.
In the opinion handed down, we stated the fact that no contention was made by defendants in error, in the briefs or on oral argument, that the order of the court, to review which the writ of error was sued out, was not a judgment or order to which a writ of error would lie. The -petition for rehearing is based solely upon the assertion that the order denying judgment in favor of plaintiff on the pleadings was an interlocutory order, and not subject to review by this court, for which reason it urged that this court is without jurisdiction to hear and determine the issues. That question having been for the first time raised on petition for rehearing, we should decline to consider it were it not jurisdictional. Section 6, chapter 6, Laws 1911, provides that “Writs of error shall lie from the supreme court to every final judgment, -decree or order, of the district court.” Strictly speaking, the order under consideration was not in form a final judgment, and did not in a formal manner finally dispose of the issues; but, from an examination of the pleadings,' it appears that no issue was made upon any question of fact, the only question for determination being one of law, namely, as to whether, under the admitted *457facts, The Central Locomotive & Power Works was the owner and entitled to possession of the locomotives, as claimed by it, or merely a lien holder, as asserted .by the defendants in error. Upon that question we have ruled that the judgment should have been in favor of plaintiff in error. There is nothing left for the trial court to determine: We think that the order of the court denying the motion for judgment on the pleadings, predicated as it must have been upon a determination adverse to plaintiff in error as to its ownership and right to possession of the property, had the force and effect of a final judgment or order disposing of the rights of petitioner. Indeed, the defendant in error so treated it at all times, until presenting this petition for rehearing. The court should regard the substance and effect of’the order, rather than its form, and so considered, it is subject to. review by writ of error.
The petition for rehearing is denied.